JAMES ALDERMAN, et al., Plaintiffs Below, Appellants,
v.
CLEAN EARTH, INC., et al., Defendants Below, Appellees.
LOUIS McDUFFY, on behalf of himself and all other similarly situated, Plaintiffs Below, Appellants,
v.
CLEAN EARTH, INC., et al., Defendants Below, Appellees.
DONNA MILLS, et al., Plaintiffs Below, Appellants,
v.
CLEAN EARTH, INC., et al., Defendants Below, Appellees.
No. 568, 2007, No. 569, 2007, No. 570, 2007.
Supreme Court of Delaware.
Submitted: July 9, 2008.
Decided: July 10, 2008.
Before HOLLAND, JACOBS and RIDGELY, Justices.

ORDER
RANDY J. HOLLAND, Justice.
This 10th day of July 2008, the Court having considered this matter on the briefs filed by the parties and oral argument has determined that the final judgments of the Superior Court dated September 28, 2007 should be affirmed on the basis of and for the reasons assigned by the Superior Court in its Memorandum Opinions dated April 30, 2008 and June 26, 2007 and its Order dated September 28, 2007.
NOW, THEREFORE, IT IS HEREBY ORDERED that the judgments of the Superior Court be, and the same hereby are, AFFIRMED.